
	
		I
		112th CONGRESS
		1st Session
		H. R. 1986
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mr. Davis of Kentucky
			 (for himself, Mr. Chandler,
			 Mr. Rogers of Kentucky,
			 Mr. Whitfield,
			 Mr. Yarmuth,
			 Mr. Guthrie,
			 Mr. Boustany, and
			 Mr. Scalise) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To exempt the natural aging process in the determination
		  of the production period for distilled spirits under section 263A of the
		  Internal Revenue Code of 1986.
	
	
		1.Short titleThis Act may be cited as the
			 Aged Distilled Spirits Competitiveness
			 Act of 2011.
		2.Exemption of natural
			 aging process in determination of production period for distilled spirits under
			 section 263A
			(a)In
			 generalSection 263A(f) of the Internal Revenue Code of 1986
			 (relating to general exceptions) is amended by adding at the end the following
			 new paragraph:
				
					(5)Exemption of
				natural aging process in determination of production period for distilled
				spiritsFor purposes of this subsection, the production period
				for distilled spirits shall be determined without regard to any period
				allocated to the natural aging
				process.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to production
			 periods beginning after the date of the enactment of this Act.
			
